Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 8/1/2022, in addition to Applicant’s remarks (see pages 8-9) and further search.  Claims 1-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claim 1, 6, 14, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining whether one or more standalone (SA) NR cells with sufficient signal strength to support data communication with the wireless device are available; determining whether data communication via NR is available to the wireless device based at least in part on whether the LTE cell supports NSA NR operation and whether one or more SA NR cells with sufficient signal strength to support data communication with the wireless device are available, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 6, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving second system information for the LTE cell that indicates whether the LTE cell has one or more standalone NR neighbor cells; and determining whether to display an indicator of LTE availability or an indicator of NR availability based at least in part on the first system information and further based on the second system information, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 14, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determine whether access to the cellular network via a second RAT, in a standalone manner, is also available to the wireless device; select a RAT availability indicator to present based at least in part on the wireless link with the cellular network being established via the first radio access technology and further based at least in part on whether access to the cellular network via the second RAT is determined to also be available to the wireless device; and present the selected RAT availability indicator via one or more user interface elements of the wireless device, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-5, 7, 9-13, 15-21 are allowable based on their dependency on claims 1, 6, 14 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645